  ...      .
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 1



                                       UNITED STATES DISTRICT COURT
                                        Eastern District of Pennsylvania
                                                        )
               UNITED STATES OF AMERICA                 )     JUDGMENT IN A CRIMINAL CASE
                                v.
                         ABELHELB                        FILELl)                     Case Number:           DPAE2: 18CR000141-001
                                                        DCT o'9 2018~                USM Number:            76407-066
                                                                            )
                                                  BKATE BARt\1VI"
                                                    :v_        --~
                                                                     .),,
                                                                     -..~
                                                                            ) •·
                                                                            ) ·t:
                                                                                     Luther W_eaver1 Esg_. _
                                                                                     Defendant's Attorney
THE DEl<ENDANT:
X pleaded guilty to count(s)      Counts 1 t~ough 4 of t_!le   ~nformation.

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                             Offense Ended             Count
18:371                          C',ons piracy.                                                                    4/2017                  I
18:472 and 2                    Passing counterfeit currency and aiding and abetting.                             4/2017                 2-4




       The defendant is sentenced as provided in pages 2 through                    11    _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

OCount(s)                                                Dis         Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the Umted States attorney for this district withm 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and Cnited States attorney of material changes in economic circumstances.




                                                                            Signature of Judge




                                                                            J\1ITCHELL S. GOLDBERG, U.S.D.J.
                                                                            !\jame and Title of Judge




                                                                            Date
                                                                                             \o\q\ \~
           "
AO 2458 (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - Imprisonment
                                                                                                   Judgment -   Page    2   of   11
 DEFENDANT:                 ABELHELB
 CASE NUMBER:               DP AE2: 18CROOO 141-001

                                                         IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 27 months on Counts 1 through 4 of the Information, all such terms to run concurrently.



      X   The court makes the following recommendations to the Bureau of Prisons:
          Defendant receive vocational training.
          Defendant be enrolled in program to obtain G.E.D.
          Defendant be designated to an Institution as close to Philadelphia, Pa. area as possible.


      X   The defendant is remanded to the custody of the United States Marshal.

      O The defendant shall surrender to the United States Marshal for this district:
          0    at                              0 a.m.       0 p.m.        on

          0 as notified by the United States Marshal.

      O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0 before 2 p.m. on
          0 as notified by the United States Marshal.
          0 as notified by the Probation or Pretrial Services Office.


                                                                RETUR.'J
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATRS MARSHAL



                                                                        By     -
                                                                                              DEPVTY L'NITED STAThS MARSHAL
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3 - Supervised Release
                                                                                                       Judgment -Page    3     of       11.
DEFENDANT:                 ABELHELB
CASE NUMBER:               DPAE2: 18CROOO 141-001
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

3 years on Counts 1 through 4 of the Information, all such terms to run concurrently.




                                                   MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug te<;t within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check tf applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check 1fappllcableJ
7.     D You must participate in an approved program for domestic violence. (chec.k 1/applicableJ

You must comply with the standard conditions that have been adopted by this court as well as with any other cond1tlons on the attached
page.
AO 245B (Rev. 02/18)   Judgment 10 a Cnmmal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment -Page _      4        of         11
DEFENDANT:                     ABELHELB
CASE NUMBER:                   DPAE2: 18CR000141-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mformed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After mitially reporting to the probation office, you will receive instruct10ns from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (includmg an organi.lation), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
AO 245B(Rev 02/18)   Judgment ma Cnmmal Case
                     Sheet 3D - Supervised Release
                                                                                            Judgment- Page   5     of      11
DEFENDANT:                ABELHELB
CASE NUMBER:              DPAE2:18CR000141-001

                                       SPECIAL CONDITIONS OF SUPERVISION
The Defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with his status in the
United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of
Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
permission of the Attorney General. If the defendant re-enters the United States, he shall report in person to the nearest U.S.
Probation Office within 48 hours.
The Defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The Defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.
The Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the Defendant 1s in compliance with any payment schedule for any fine or restitution
obligation. The Defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restltution obligation or otherwise has the express approval of the Court.
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                    Judgment-· Page        6    of       11
DEFENDANT:                        ABELHELB
CASE NUMBER:                      DPAE2:18CR00141-001
                                             CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                 JVTA Assessment*              Fine                          Restitution
TOTALS            $ 400.00                    $ 0                           $ 0                          $                 21,300.00


 D The determinat10n of restitution is deferred until              • An Amended Judgment zn a Crzmznal Case (AO 245CJ will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned 2ayrrient, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                              Total Loss**                       Restitution Ordered                    Priority or Percentage
 Dollar General                                        $500.00                                $500.00                                     100%
 Family Dollar                                         $500.00                                $500.00                                     100%
 CVS                                                   $500.00                                $500.00                                     100%
 CVS                                                   $500.00                                $500.00                                     100%
 CVS                                                  $1,000.00                              $1,000.00                                    100%
 Rite Aid                                             $1,500.00                              $1,500.00                                    100%
 Walgreens                                             $300.00                                $300.00                                     100%
 Rite Aid                                               $800.00                                $800.00                                    100%
 CVS                                                  $1,000.00                              $1,000.00                                    100%
 CVS                                                  $1,000.00                              $1,000.00                                    100%
 Walgreens                                            $1,000.00                              $1,000.00                                    100%
 Rite Aid                                               $500.00                                $500.00                                    100%
 Walgreens                                            $1,000.00                              $1,000.00                                    100%
 Dollar General                                         $600.00                                $600.00                                    100%
 Family Dollar                                          $500.00                                $500.00                                    100%
 Rite Aid                                               $500.00                                $500.00                                    100%
 Rite Aid                                             $2,000.00                              $2,000.00                                    100%
 Rite Aid                                               $800.00                                $800.00                                    100%
 Victims and addresses
 continued on attached page
 TOTALS                             $                   ~!~00.00           $                   21~00.00



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment opt10ns on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 lJ.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the           D fine   D restitution.
       D the interest requirement for the         D    fine    D   restitution is modified as follows:

 *Justice for Victims of Trafficking Act of 2015, Pub. L No. 114-22.
 * * Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
           ..
AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 58 - Cnmmal Monetary Penalties
                                                                                                    Judgment -Page     7     of       11
DEFENDANT:                 ABELHELB
CASE NUMBER:               DPAE2:18CR000141-001

                                           ADDITIONAL RESTITUTION PAYEES
                                                                                                                           Priority or
Name of Payee                                                      Total Loss*            Restitution Ordered              Percenta~e
Rite Aid                                                                    $900.00                       $900.00                     100%
Rite Aid                                                                    $900.00                       $900.00                     100%
Walgreens                                                                  $1,000.00                     $1,000.00                    100%
Rite Aid                                                                     $500.00                       $500.00                    100%
Rite Aid                                                                   $1,000.00                     $1,000.00                    100%
Rite Aid                                                                   $1,000.00                     $1,000.00                    100%
CVS                                                                          $500.00                       $500.00                    100%
Dollar General                                                               $500.00                       $500.00                    100%
Rite Aid                                                                     $500.00                       $500.00                    100%
Victim addresses on page 8.




      * Findings for the total amount of losses are reqmred under Chapters 109A, 110, 11 OA, and 1l3A of Title 18 for offenc;;es committed on
or after September 13, 1994, but before April 23, 1996.
 •        ,J

A0245B (Rev 02/18)   Judgment ma Cnm1nal Case
                     Sheet SA - Cnmmal Monetary Penalties
                                                                                      Judgment -Page   8   of   11
DEFENDANT:                ABEL HELB
CASE NUMBER:              DPAE2:18CR000141-001

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

All restitution victims and addresses.
VICTIM                         AMOUNT                ADDRESS

Dollar General                 $500                  J91 S. Virginia Avenue, Penns Grovet NJ 08069
Family Dollar                  $500                  10 S. Virginia Avenue, Penns Grove,. NJ 08069
CVS                            ssoo                  t 034 Second Street, Richboro, PA I8954
CVS                            $500                  3930 West Lbester Pike; Newtown Square, PA 19073
CVS                            $1~000                863 Baltimore Pike" Glen Mills, PA t 9342
 Rite Aid                      $1,500                455 N. 3rd Street~ Oxford PA 19363
 Walgreens                     $300                  840 E. Baltimore Pike, Kennett Square, PA 19348
 Rite Aid                      $800                  1 Ice Cream Alley, Newtown, PA 18940
 CVS                           $1.000                201 Fieldcrest Drive~ Nottingham, PA 19362
 CVS                           $1,000                605 Kingston Pike~ NashviUe, TN 37919
 Walgrcens                     $1,000                7523 Kingston Pike, Nashville, TN 37919
 Rite Aid                      $500                  130 E. Main St, Penns Grove. NI 08069
 Walgreem                      $1,000                5319 Pulaski Highway~ PercyviUe, MD 21903
 Dollar Oeneral                 $600                 226 :£. Petm Avenue, Robesonia, PA t 9SS l
 Family Dollar                 $500                  1 W. Poon Avenue,, Wemersvillet PA 19565
 Rite Aid                      $500                  315 W. 4th St, Quarryville, PA 17566
 Rite Aid                      $2,000                2 J08 MacArthur Road:. Whitehall, PA t 8052
 Rite Aid                      $800                  200 Memorial Boulevard,. Connellsville~ PA t S425
 Rite Aid                      $900                  6039 National Pike E, Grindstone, PA 15442
 Rite Aid                      $900                  446 W Main Street, Monongahela, PA 15063
 Walgreens                     $1,000                250 I 75th Street, Woodridge> IL 60517
 Rite Aid                      $500                  360 E. Main Street. Middletov.rn, PA 17057
 Rite Aid                      $1,000                30383 Triangle Drive, Charlotte Hal!, MD 20622
 Rite Aid                      $t,000                40955 Merchants Lanef Leonardtown, MD 20650
 CVS                           $500                  21676 Great Mills Road, Lexington Park. MD 20653
 Dollar General                $500                   1131 South 2nd S~ Millviile~ NJ 08332
 Rite Aid                      $500                   1700 f,,. Main Street, Millville, NJ 08332
Total                          $21,300.00
AO! l458 (Rev" 02/18)   Judgment ma Cnmmal Case
                        Sheet 6 - Schedule of Payments

                                                                                                               Judgment - Page       9     of           II
 DEFENDANT:                   ABELHELB
 CASE NUMBER:                 DPAE2:18CR000141-001

                                                         SCHEDULE OF PAYMENTS
 Havmg assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows·

 A     x    Lump sum payment of $           21,?00.00            due immediately, balance due

            0      not later than           -
                                                                     , or
            0      in accordance with     0 C,       0    D,    0     E,or       X Fbelow; or

 B     0    Payment to begin immediately (may be combined with                DC,         0 D,or        0 F below); or
 C     0    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                         _ (e.g., months or years), to commence                        (e.g, 30 or 60 days) after the date of this judgment; or

 D     0     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $ _                   _ _ over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O Payment during the term of supervised release will commence within                   . (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's abihty to pay at that time; or

 F     X    Special instructions regarding the payment of criminal monetary penalties:
            $400.00 Special assessment is due immediately.
            $21,300.00 Restitution is due immediately. It is recommended that the Defendant participate in the Bureau of Prisons Inmate
            Financial Responsibility Program and provide a minimum payment of $25.00 per quarter towards restitution. In the event the
            entire restitution is not paid prior to the commencement of supervision, the DeTencfant shall satisfy the amount due in monthly
            installments of not less than $50.00, to commence 30 days after release from confinement.


 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the penod of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 X     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 0     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(<;).

 X     The defendant shall forfeit the defendant's interest in the following property to the 'Cmted States:
       See page 11 for property to be forfeited.


 Payments shall be applied in the followmg order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) commumty restitution, (7) JVfA assessment, (8) pena)ties, and (9) costs, mcludmg cost of prosecution and court costs.
A0•24SB   (Re~. 02/18)   Judgment ma Cnmmal Case
                         Sheet 6A  Schedule of Payments
                                                                                              Judgment-Page   10   of     11
DEFENDM'T:                    ABELHELB
CASE NUMBER:                  DP AE2: 18CROOO 141-001

      ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                          Joint and Several            Corresponding Payee,
(includini: defendant number)                             Total Amount        Amount                      if appropriate
Elvis Kannah 17-414-1 E.D. of Pa.                            $21,300.00       $21,300.00
 .         .
A004'58 (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 68 - Schedule of Payments
                                                                                        Judgment ·Page   11   of     11
DEFENDANT:                 ABELHELB
CASE NUMBER:               DPAE2:18CR000141-001

                                          ADDITIONAL FORFEITED PROPERTY

a. $363.00 in genuine United States currency;
b. Walmart prepaid debit card, bearing account number 4373 0340 0590 8199 (unregistered);
c. Walman prepaid debit card, bearing account number 5273 6810 2359 9000 in the name of Abel Helb;
d. Walmart prepaid debit card, bearing account number 5273 6810 0478 2864 in the name of Sumba William;
e. Rush Card prepaid debit card, bearing account number 4104 8920 1190 5970 in the name of Thomas Lumeh;
f. Greendot prepaid debit card, bearing account number 4143 9700 0904 5760 in the name of Abel Helb;
g. Greendot prepaid debit card, bearing account number ending in 4250 3130 1779 0862 (unregistered);
h. Grc4hdot prepaid debit card, bearing account number ending in 7604( unregistered);
i. Greendot prepaid debit card, bearing account number ending in 0522 (unregistered);
j. Greendot prepaid debit card, bearing account number ending in 9519 (unregistered);
k. Greendot prepaid debit card, bearing account number ending in 2239 (unregistered); and
I. Western Union NetSpend prepaid debit card, bearing account number 5292 6378 4050 7623 in the name of Abel Helb.
